         Case 3:20-cv-00533-DPJ-JCG Document 43 Filed 08/23/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

    DONOVAN EVANS                                                                     PLAINTIFF

    V.                                          CIVIL ACTION NO.: 3:20-CV-00533-DPJ-JCG

    CITY OF JACKSON, MISSISSIPPI                                                  DEFENDANTS

                                             ORDER

         This cause is before the Court on the Report and Recommendation [40] of the United

States Magistrate Judge John Gargiulo. Magistrate Judge Gargiulo recommended denying the

City of Jackson’s motion to dismiss the Plaintiff’s Complaint for insufficient service of process

[28]. As correctly noted by Judge Gargiulo, “[t]he delay in service is attributable to the delay in

approving Plaintiff’s [in forma pauperis] application.” R&R [40] at 3. The City of Jackson has

not filed an objection, and the time to do so has passed.

         The Court, having fully reviewed the unopposed Report and Recommendation of the

United States Magistrate, finds that the Report and Recommendation should be adopted as the

opinion of this Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation [40] of United

States Magistrate Judge John C. Gargiulo be adopted as the finding of the Court. Defendant’s

motion to dismiss [28] is denied.1

         SO ORDERED AND ADJUDGED this the 23rd day of August, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE


1
  Evans has sent a letter [42] informing this Court that he did not receive a mailed copy of a
previous motion. The Court's docket reflects that copies of all orders have been mailed to Evans
at his present address at the Madison County Detention Center. However, out of an abundance
of caution, the Court mailed copies of the R&R [40] and the July 20, 2021 Text-Only Order to
him on August 17, 2021.
